DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,3,5,9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the surface" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is not evident which surface is meant since the claimed stent body made of struts is 3-dimensional, it cannot be considered to be clear which one is meant. Further in claim 3, the recitation of “respective surface” is not clear what it is the opposing surface to be meant since no feature is inherent. In addition, in claim 5, the recitation of “respective surface structure” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,9,10,11,15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2016/0263287) in view of Klein et al. (5922020).  Zhang et al. show (Fig. 5) a stent comprising a base body 1 coated with a coating 3 and extending in an axial 5direction. Fig. 1 shows the base body comprising a plurality of mutually connected struts, each strut comprising at least one curved section which has a concave side and a convex side, the stent being expandable from an initial state into an expanded state and a surface structure 2 on the concave side and/or a layer of a placeholder material between the 10coating and the curved section. However, Zhang et al. did not explicitly disclose a curvature of the curved section being reduced in the expanded state compared to the initial state. Klein et al. teach (Fig. 7) a stent 30 being expandable from 36 of the curved section being reduced in the expanded state compared to the initial state, see Fig. 8. It would have been obvious to one of ordinary skill in the art to incorporate the curvature in a hinge region as taught by Klein et al. in the stent of Zhang et al. such that it provides enhanced expandability and reduces stress in going from the initial condition to the expanded state (col. 8, lines 38-54 Klein). With respect to claim 2, Zhang et al. shows (Fig. 5) the stent strut surface comprise alternating elevations and depressions 2. Regarding claim 3, Fig. 1 of Zhang shows how the struts define undulating surfaces. With respect to claim 4, since the surface structure or grooves are on the outer surface and per the modification with Klein, the surface structure will be on the concave side of the curved section. With respect to claim 9 as best understood, it can be construed that the coating is provided on the respective concave side of each respective curved section. Regarding claim 10, it can be seen (Fig. 1 Zhang) the struts extend around the periphery in a circumferential direction of the base body. Regarding claim 11, it can be construed that Zhang discloses (see Fig. 1) each strut is connected to an adjoining strut by at least one web (link) extending along the axial direction.  With respect to claim 15, Zhang et al. (paragraph 12) teach the coating is a polymer.
Claims 5-8,14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2016/0263287) in view of Klein et al. (5922020) as applied to claim 1 above, and further in view of Nishide (2008/0077232). Zhang et al. in view of Klein et al. is explained supra. However, Zhang et al. as modified by Klein et al. did not disclose the base body having additional material thereon to provide a respective surface and to cover the curved section such that it completely surrounds the struts and also a .
Claims 12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2016/0263287) in view of Klein et al. (5922020) as applied to claim 1 above, and further in view of Dardi (2012/0089218). Zhang et al. in view of Klein et al. is explained supra. However, Zhang et al. as modified by Klein et al. did not disclose there is a placeholder material such as a hydrogel including polylacrylamide. Dardi teach hydrogel polymers (paragraph 39) to place on stents to provide a jacket to aid and protecting the stent but more so the vessel from thrombotic trauma, see paragraph 29. It would have been obvious to one of ordinary skill in the art to alternatively include a hydrogel such as polyacrylamide as taught by Dardi with the drug deliver stent of Zhang . 

Claims 16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2016/0263287) in view of Klein et al. (5922020) as applied to claim 1 above, and further in view of Gale et al. (8172897). Zhang et al. in view of Klein et al. is explained supra. However, Zhang et al. as modified by Klein et al. did not disclose the polymer coating is a polylactide such as poly-L-lactide or another polymer such as polycaprolactone. Gale et al. teach alternative degradable polymers (col. 4, lines 1-5) to coat stents and are used to provide the suitable properties to the device for the vessel in which it is implanted. Gale et al. further teach (col. 5, lines 41-49) polymers such as poly-L-lactide or polycaprolactone can be used to coat a metallic stent.  It would have been obvious to one of ordinary skill in the art to select alternative polymers as taught by Gale et al. for the polymer coating on the stent body of Zhang et al. as modified by Klein et al. such that it provides the appropriate desired properties (Gale col. 7, lines 8-21) since finding the optimal material only involves routine skill in the art. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2016/0263287) in view of Klein et al. (5922020) as applied to claim 1 above, and further in view of Lootz et al. (7862606). Zhang et al. in view of Klein et al. is explained supra. However, Zhang et al. as modified by Klein et al. did not disclose the base body of the stent being formed of magnesium or magnesium alloy. Lootz et al. teach (col. 4, lines that stent body structure is formed of a metal alloy such as iron, magnesium or tungsten. It would have been obvious to one of ordinary skill in the art to select . 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799